Citation Nr: 0305142	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  95-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

In October 1997, the Board of Veterans' Appeals (Board) 
determined that a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which in pertinent part 
denied entitlement to service connection for PTSD, was final, 
and that the issue before the Board was whether new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD; the Board remanded the case for 
further procedural development.

The Board again remanded the case in February 1998.  
Thereafter, in May 2000 the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for PTSD, and remanded the case for 
further development; the case was returned to the Board in 
March 2002.

In June 2002, the Board undertook additional development with 
respect to the issue on appeal pursuant to authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have been completed and the case is 
now ready for adjudication.  The Board notes that the 
referenced development actions resulted in the acquisition of 
an October 2002 statement by the United States Marine Corps 
(with attachment) and the report of a January 2003 VA 
examination.  The veteran has not had the opportunity to 
review either addition to the record pursuant to 38 C.F.R. 
§ 20.903(b) (2002).  Nevertheless, in light of the 
disposition of the case below, the Board finds that the 
veteran will not be prejudiced as a result of the Board 
proceeding to the merits of his claim at this time.  


FINDING OF FACT

The veteran has PTSD which originated in service.


CONCLUSION OF LAW

The veteran has PTSD which was incurred as the result of his 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD which originated from 
several stressors in service.  His claimed stressors include, 
but are not limited to, physical and verbal harassment 
experienced while in a weight-control program in basic 
training; experiencing enemy fire while maintaining, 
rebuilding and guarding bridges and roads in Vietnam; 
experiencing sniper fire while operating a ferry site, as 
well as enemy fire while defending his base camp in Vietnam; 
becoming a prisoner of war; witnessing the death of American 
soldiers in landmine explosions; driving in convoys in which 
landmines were struck, and engaging in over 50 combat 
missions. 

Factual background

Service medical records show that the veteran reported, at 
enlistment, a history of frequent trouble sleeping and 
indigestion associated with nervousness.  The remainder of 
his service medical records, including the report of his 
examination for discharge, are negative for any complaints, 
finding or diagnosis of psychiatric disability.  The records 
show that the veteran was placed in a weight control program.

Service personnel records show that the veteran served in 
Vietnam from October 1966 to October 1967, and that he served 
as a bridgeman and guard during that time.  The records list 
his expeditions as including counterinsurgency operations in 
the Da Nang/Phu Bai area with the 3rd Bridge Company of 7th 
Engineering Battalion from October 1966 to January 1967; 
counterinsurgency operations in the Da Nang area with the 1st 
Bridge Company of 7th Engineering Battalion from January 1967 
to October 1967; and Operation Stone in February 1967.  The 
personnel records also show that the veteran underwent a 
course in landmine warfare and demolitions.  The personnel 
records show that the veteran served at Vieques, Puerto Rico, 
from February 1968 to May 1968.

On file are private treatment records for November 1983 to 
April 1998 which show treatment for PTSD apparently based on 
the veteran's reported experiences in Vietnam.  The 
referenced experiences included participation in over 50 
combat missions and an experience as a prisoner of war for 
two weeks.

On file are records from the Social Security Administration 
(SSA) which show that the veteran is considered disabled by 
that agency on the basis of a primary diagnosis of anxiety 
related disorders.  The records include the report of a 
December 1992 examination, at which time he attributed his 
psychiatric symptoms to his period of service.  He reported 
that his stressful experiences in service included 
incinerating bodies, almost falling from a helicopter, and 
verbal and physical abuse encountered in a weight loss 
program in service.  The veteran was diagnosed with, inter 
alia, consider PTSD.  At an April 1998 examination, the 
veteran alleged that he was involved in combat and burned 
bodies while in service.  He was diagnosed with, inter alia, 
anxiety and depressive disorders, rule out personality 
disorder, and rule out PTSD; the examiner concluded that 
while the veteran had some symptoms consistent with PTSD, it 
was unclear whether he met all of the diagnostic criteria for 
that disorder.

Of record is the report of a December 1993 VA 
neuropsychiatric examination, at which time the veteran 
reported that he had served as a combat engineer in Vietnam, 
and that his basic duties had included building bridges that 
were repeatedly destroyed by the enemy; he indicated that his 
positions were attacked and shelled frequently.  He also 
reported performing mine sweeps, patrols, and guard duty.  
The examiner diagnosed the veteran with an anxiety disorder 
and a mixed personality disorder.

On file is the report of a December 1993 VA psychological 
examination, at which time the veteran reported that his 
psychiatric symptoms began in boot camp from physical and 
verbal abuse he experienced, particularly in connection with 
a weight loss unit to which he was assigned.  He also 
reported incidents in which he was shot at by snipers while 
rebuilding bridges, and indicated that he had engaged in 
combat and was required to burn bodies in service.  The 
examiner noted that the veteran demonstrated a lack of 
emotional involvement when describing his experiences, and 
that psychological testing revealed an extreme level of 
symptom over-reporting; the examiner also noted 
inconsistencies between what the veteran reported at the 
interview and what he reported at testing.  The examiner 
concluded that the clear presence of PTSD could not be 
determined, that the veteran had a personality disorder 
likely rooted in a dysfunctional and abusive childhood, and 
that the veteran's psychiatric symptoms could not be clearly 
tied to his service experiences.  The veteran was diagnosed 
with anxiety disorder, dysthymia; organic mental disorder; 
and personality disorder with antisocial and schizotypal 
features.

At an April 1997 hearing before a hearing officer at the RO, 
the veteran testified that he was beaten to unconsciousness 
and forced to exercise excessively in boot camp as part of a 
weight loss program, although he was unable to remember the 
name of the responsible drill instructor.  He testified that 
he fought hand to hand with enemy soldiers in Vietnam, and 
that his positions were shot at and overrun while he was 
engaged in repairing bridges.  He stated that he had killed 
enemy soldiers and witnessed the deaths of many American 
soldiers, but that he was unable to recall the names of any 
of those killed, except for that of a certain friend.  He 
explained that this friend died during an infiltration of the 
base camp in Da Nang.  He testified that when daylight broke 
the day after the infiltration, he was ordered by an officer 
to kill a Vietnamese garbage detail, and that the officer 
rendered him unconscious when he refused to obey the order.  
The veteran also testified that he witnessed the brutal 
interrogation of an enemy soldier in service and that, 
following his service in Vietnam, he was transferred to 
Puerto Rico, where he assumed responsibility for suppressing 
riots by Marines through the use of deadly force.

In a September 1998 statement, the U.S. Marine Corps 
essentially indicated that the veteran's claimed stressors 
could not be verified as the information provided by him 
precluded any meaningful research because of the lack of 
specific combat incidents as recalled by the veteran.  The 
statement cautioned that anecdotal incidents were not 
researchable.

In a January 2000 statement, the U.S. Marine Corps provided 
copies of the unit diaries for the 1st and 3rd Bridge 
companies for the period from October 1966 to February 1967, 
and indicated that the referenced records showed that one 
marine drowned in November 1966 and another was wounded in 
February 1967.  The statement indicates that the veteran's 
contention that a friend of his was killed (during an attack 
on his base camp) could not be verified.  The statement also 
indicates that available records did not support the 
veteran's contention that he was a prisoner of war or that he 
had participated in several combat operations.

On file are Command Chronologies for the 7th Engineering 
Battalion (including for the 1st and 3rd Bridge Companies), 
received in August 2000.  The chronologies show that in 
October 1966, while the veteran's unit was in Vietnam, mine 
sweep teams received incoming fire, and trucks in a convoy 
were ambushed; that in November 1966 mine sweep teams 
encountered sniper fire; that in December 1966, several 
bunkers were attacked by sniper fire and hand grenade 
attacks; that in February 1967, a detail from the 1st Bridge 
Company received enemy fire, with one person wounded in 
action; that also in February 1967 a bridge repair detail 
received incoming bullet and mortar fire and responded; that 
in April 1967 a 1st bridge company ferry site received one 
round of sniper fire; that in August 1967 the command post 
for the 7th Engineering Battalion was attacked, with one 
soldier killed and three wounded; that in September 1967 the 
battalion headquarters received rocket and bullet fire on a 
number of occasions; and that also in September 1967 the 1st 
Bridge Company experienced casualties from a landmine 
explosion.

On VA examination in December 2000, the veteran reported that 
enemy soldiers would destroy the bridges he built in Vietnam, 
and that he would perform minesweeping and trap-clearing 
operations; he indicated that he received sniper attacks on 
many of these occasions, and that he would also pull guard 
duty.  He also claimed that he was a prisoner of war.  The 
examiner diagnosed the veteran with PTSD.

In an October 2001 statement, Janet Jones, M.Ed., indicated 
that she had treated the veteran for symptoms of PTSD and 
noted that the veteran experienced nightmares related to 
combat experiences.

The veteran was afforded a VA examination in October 2001, 
which was conducted by the same psychologist who examined the 
veteran in December 1993.  The veteran reported that he had 
been humiliated in boot camp on account of his weight.  He 
also reported stressful events in Vietnam including exposure 
to sniper and mortar fire, and indicated that he had 
responded with deadly force and watched the impact of his 
rounds on enemy soldiers.  The veteran also reported several 
stressful experiences encountered during minesweeping 
operations, and described other experiences in service that 
caused him distress.  The examiner noted that prior diagnoses 
of PTSD contained in the record were not based on a detailed 
description of the veteran's claimed stressors or military 
history, and that if the veteran's reported combat traumas 
were taken at face value, then the veteran would likely meet 
the threshold stress to support a diagnosis of PTSD.  The 
examiner noted, however, that psychological testing of the 
veteran was unreliable secondary to gross symptom over-
reporting.  

The examiner noted that because of the veteran's over-
reporting of symptoms, psychological testing again could not 
be used to corroborate the presence or absence of PTSD.  The 
examiner also noted that the veteran reported a clear history 
of family-of-origin dysfunction and a troubled childhood 
strongly suggestive of the presence of pre-service 
psychopathology, including alcoholism and a personality 
disorder.  The examiner noted that the veteran's presentation 
was often incongruent with a PTSD related to his claimed 
events.  The examiner concluded that the veteran technically 
met the criteria for a diagnosis of PTSD, based on his report 
of combat experiences, but formally diagnosed the veteran 
with dysthymic disorder; alcohol and marijuana abuse; PTSD by 
history; and personality disorder with anti-social and 
schizotypal features.

In an October 2002 statement, the U.S. Marine Corps confirmed 
that a formal platoon-sized or better unit for weight control 
and a motivation/special training unit existed.  The 
statement indicates that the above units were strictly 
monitored, and that higher headquarters took interest in the 
recruits on weight control and the methods utilized by drill 
instructors to enhance weight loss.  Attached to the October 
2002 statement was a history of the Marine Corps Recruit 
Depot at Parris Island, South Carolina, for 1891 to 1962 
which shows that special training companies were formed to 
provide remedial training for, inter alia, overweight 
recruits; the overweight recruits were exposed to special 
diets and exercise.

On file is the report of a January 2003 VA examination of the 
veteran.  The veteran reported stressors including 
participating in the incineration of bodies, becoming trapped 
by the enemy while building a bridge in Vietnam in October 
1966, and being captured by and escaping from enemy soldiers.  
Following mental status evaluation, the examiner diagnosed 
the veteran with, inter alia, PTSD.  The examiner concluded 
that the veteran's previously reported stressors of 
experiencing sniper and rocket mortar attacks were 
sufficient, in and of themselves, to have caused his PTSD.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Entitlement to service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

On June 18, 1999, during the pendency of this appeal, 
§ 3.304(f) was amended, effective March 7, 1997, to provide:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

On March 7, 2002, 38 C.F.R. § 3.304(f) was again amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  See 67 Fed. Reg. 10,330 
(2002).  Specifically, 38 C.F.R. § 3.304(f) as amended 
provides that if a post-traumatic stress disorder claim is 
based on in-service personal assault:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it 
indicates that a personal assault occurred. 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) set forth the analytical framework and 
line of reasoning for determining whether a veteran was 
exposed to a recognizable stressor during service, which, as 
discussed above, is an essential element in solidifying a 
claim for service connection for PTSD.  In Zarycki, it was 
noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 21-
1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).

Although the veteran contends that he engaged in combat on a 
number of occasions and was a prisoner of war, his service 
department has been unable to verify either that he was 
involved in combat or that he was ever taken prisoner in 
Vietnam.  Moreover, none of the veteran's award and 
decorations, which include the National Defense Service 
Medal, the Vietnamese Service Medal and the Vietnamese 
Campaign Medal, are indicative of participation in combat.

Nevertheless, the Board finds that the Command Chronologies 
for the veteran's unit do verify at least two of the 
veteran's claimed stressors--that of receiving sniper fire 
while engaged in the building or repairing of bridges, and 
that of receiving sniper fire at a ferry site.  Specifically, 
the chronologies show that a detail from the veteran's 
company received sniper fire in February 1967, and that the 
veteran's company was attacked by a sniper in April 1967 at a 
ferry site.  Although the Command Chronologies do not 
identify the veteran as being present during the above two 
events, the Court has held that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
therefore accepts the description in the chronologies of the 
above two events as satisfactory corroboration of the 
veteran's claimed stressor of receiving sniper fire in 
service.  Since, as will be discussed immediately below, the 
Board is able to grant the benefit sought on appeal based on 
the verification of the above two stressors alone (along with 
certain medical evidence on file), there is no need for the 
Board to further address any of the other stressful events 
alleged by the veteran to have occurred during his period of 
service.

Review of the medical evidence shows that the veteran has 
been diagnosed with PTSD on more than one occasion by both 
treating and examining physicians.  While the examiner who 
conducted the December 1993 and October 2001 examinations was 
unable to positively conclude that the veteran had PTSD, the 
examiner did find that the veteran met the technical criteria 
for that diagnosis.  In any event, the veteran was examined 
in January 2003 by a psychiatrist who reviewed the claims 
files and who not only concluded that the veteran had PTSD, 
but who also concluded that the veteran's verified stressors 
of sniper attacks were sufficient to have caused the PTSD. 

Accordingly, since the Board finds that the veteran has 
submitted competent evidence of a current diagnosis of PTSD; 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor, the Board concludes that the weight of 
competent and credible evidence supports a grant of service 
connection for PTSD.  Thus, the benefit sought on appeal is 
granted. 

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)), which became effective during the pendency of this 
appeal.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants.  See generally VCAA, §§ 
3,4,7; see also Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the supplemental 
statements of the case dated in October 1997, March 2000 and 
November 2001, and by September 1998 and June 2000 letters to 
the veteran which essentially advised him of the information 
and evidence needed to substantiate his claim, and of the 
respective responsibilities of him and VA in obtaining 
evidence in connection with the claim.  38 U.S.C.A. § 5103(a) 
(West 2002).  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  Moreover, the record reflects that VA's duty-to-
assist the veteran in the instant claim has been fulfilled.  
In any event, in light of the grant of the veteran's claim, 
the Board finds that further delay of the appellate process 
for the purpose of addressing any lingering duties required 
by the VCAA or by the implementing regulations is not 
warranted. 


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

